ORDER

WHEREAS, petitioner John S. Jagiela was suspended from the practice of law on June 10, 1994, and was eligible for reinstatement subject to certain conditions, In re Jagiela, 517 N.W.2d 333 (Minn.1994), and
WHEREAS, a panel of the Lawyers Professional Responsibility Board held a hearing on the petition for reinstatement, hearing testimony presented by the petitioner and the Director, and found that petitioner has fully complied with all procedural requirements for reinstatement and has acknowledged acceptance of the findings of the referee and judgment of this court and recommended that petitioner be reinstated to the practice of law,
IT IS HEREBY ORDERED that John S. Jagiela be reinstated to the practice of law.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice